Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and species of a method of differentiating between stroke, transient stroke and stroke like symptoms, protein microarray and contactin-1 in the reply filed on 2/22/2021 is acknowledged. Upon further consideration, the species requirement between detection assays is withdrawn.
Claims 9-10 and 12-15 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Claims 1-5, 7, 11, 17, 20-22 and new claim 23 are under consideration in the instant Office Action.
Withdrawn Rejections
The objection to claim 1 is withdrawn in view of the newly amended claim.
The rejection of claims 1, 5, 11 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the newly amended claims.
The rejection of claims 1-5, 11, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims.
The rejection of claims 1-7, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of the newly amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11, 17, 20-22 and new claim 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural correlation (process) without significantly more. The claims recite a natural correlation of biomarkers and stroke, and transient ischemic attack (TIA) that lead to a diagnosis of either stroke, non-stroke or TIA. This judicial exception is not integrated into a practical application because the observation of a natural correlation without any further steps does not amount to significantly more than the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require more than the mere observation of the natural correlation between at least two biomarkers and stroke, non-stroke and TIA.
The subject matter eligibility under 35 U.S.C. 101 of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products) was confirmed by the U.S. Supreme Court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67 (1972). 
In brief, in Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
Thus, if the claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon (e.g., the law of gravity, F=ma, sunlight, barometric pressure, etc.), and/or something that appears to be a natural product (e.g., a citrus fruit, uranium metal, nucleic acid, protein, etc.), then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself.
In the instant case, based upon an analysis with respect to the claim as a whole, claims 1-7, 11, 17 and 20-23 are determined to be directed to a judicial exception without significantly more.  The rationale for this determination is explained below in view of controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1-7, 11, 17 and 20-23 encompass a process. (Step 1: Yes). 
Next, Step 2, is the two-part analysis from Alice Corp. (also called the Mayo test) to determine whether the claim is directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). (In Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) the Supreme Court sets forth a two-step test for determining patent eligibility. First, determine if the claims encompass a judicial exception (a natural phenomenon/law of nature/abstract idea). If so, then ask whether the remaining elements/steps, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. In the recent Myriad v Ambry case, the CAFC found claims (drawn to methods comprising obtaining tissue samples, analyzing sequences of cDNA and comparing germline sequences of a gene to wild-type sequences) to encompass the abstract mental processes of ‘comparing’ and ‘analyzing’. Recitation of specific techniques (in Myriad claims 7 and 8 further recited hybridization and PCR) were deemed not “enough” to make the claims patent-eligible since the claims contained no otherwise new process. The elements/steps recited in addition to the judicial exception did nothing more than spell out what practitioners already knew). The instant claims 1-7, 11, 17 and 20-23 encompass biomarkers obtained from naturally occurring proteins, conatctin-1 and TRY3, and changes in the levels of the biomarkers during pathology of the stroke, non-stroke and TIA, the process that is governed by a law of nature, and thus is a judicial exception. The biomarkers are naturally occurring factors, which, as evidenced by the claims and the specification as filed, are present naturally within the blood samples obtained from the subjects suffering from stroke, non-stroke or TIA. Thus, the relation between the presence and levels of expression of the biomarker and pathology of stroke, non-stroke and TIA exists in principle and is a consequence of the ways these factors are metabolized by the body, entirely natural process, a natural phenomenon, and thus a judicial exception (Step 2A/1: Yes). Next, prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as the claim is more than a drafting effort designed to monopolize the exception. In the instant case, one of the embodiments of claim 1 requires administering a specific treatment when a patient is identified as having suffered a stroke. Therefore, one of the embodiments of instant claim 1 does recite additional elements to integrate the judicial exception into a practical application.  The other embodiment of claim 1 when the natural correlation fails to identify the patient with stroke but rather identifies a non-stroke or TIA patient, this patient population is excluded from the claimed treatment of tissue plasminogen activator or mechanical thrombectomy and one is directed to “treat it”. Therefore, the second embodiment of instant claim 1 does do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that measure naturally occurring factors during a naturally occurring pathology. (Step 2A/2: No in part). 
Finally, claims 1-7, 11, 17 and 20-23 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims – collecting biological samples, measuring the amount of biomarkers − represent routine steps that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the art, as shown by Garcia-Berrocoso et al., US 2015/0276763 (3/16/2021 PTO-892).
Note that recited biomarkers cannot add significantly more to satisfy step 2B (Step 2B: No). 
Thus for reasons fully explained above, claims 1-7, 11, 17 and 20-23 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues the newly amended claim 1 removed the second embodiment that still reads on  101 natural correlation rejection. This is not found persuasive because the new amendment still has the same issues as previously discussed and as set forth above. The claim 1 requires a specific treatment for stroke once that patient has been identified and therefore, overcomes the 101 natural correlation rejection for that specific embodiment. As stated above in the 101 rejection analysis, the step of treatment after performing the assay only overcomes part of the 101 rejection for one of its embodiments, when treating a stroke patient identified using the claimed biomarker of contactin-1 and TRY3. The 101 natural correlation rejection still stands over the other embodiment of instant claim 1 when a patient is identified as not suffering a stroke but another injury like a non-stroke and TIA. This specific embodiment of instant claim 1 recites the natural correlation with no required treatment step. Therefore, the instant claims do not meet the required elements to overcome the judicial exception rejection as argued by applicant. Thus, the treating step does not integrate the judicial exceptions into a practical application nor does it provide significantly more (see e. MPEP 2106.05(a), and 2106.05(f)). The fact pattern of the Example 29, Diagnosing and Treating Julitis, Claims 5 and 6 in the Subject Matter Eligibility Examples: Life Sciences provide on May 2016 are the best example of a practical application of a natural correlation which do not fit the fact pattern of the instant claims. The fact pattern of the Example 29, Diagnosing and Treating Julitis, Claims 5 and 6 both using a natural correlation for specific practical application. The Julitis claim 5 and 6 requires specific treatments after a specific diagnosis. When the additional elements are viewed as a combination, however, the additional elements amount to a claim as a whole that adds meaningful limits on the use of the exception (the correlation and critical thinking step). The totality of these steps including the recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically “treat it.” Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-1 in their plasma) and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea as was previously commonplace. See Diamond v. Diehr, 450 U.S. 175, 188 (1981) (“a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made”). Thus, the administration of anti-TNF antibodies, when considered as a combination with the other additional elements, yields a claim as a whole that amounts to significantly more than the exception itself. One of the embodiments of instant independent claim 1 recites the natural correlation plus a treatment while the other embodiment only calls for the diagnosis of the other patient population. Therefore, the instant claims do not meet the required elements to overcome the judicial exception rejection as argued by applicant since one of the embodiments still reads on a natural correlation without significant application. 
Therefore, the rejection is maintained and further applied to the newly submitted claims.


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649